

116 S2628 IS: Equity in Pretrial Medicaid Coverage Act
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2628IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Markey (for himself, Mr. Merkley, Mr. Brown, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to remove a limitation on an individual's eligibility
			 for medical assistance under the State Medicaid plan while the individual
			 is in custody pending disposition of charges.
	
 1.Short titleThis Act may be cited as the Equity in Pretrial Medicaid Coverage Act. 2.Removal of inmate limitation on benefits under medicaid (a)In generalThe subdivision (A) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) that follows paragraph (30) is amended by inserting or while in custody pending disposition of charges after patient in a medical institution.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first calendar quarter that begins after 60 days after the date of the enactment of this Act and shall apply to items and services furnished for periods beginning on or after such date.